Title: From George Washington to William Shattuck, 11 March 1783
From: Washington, George
To: Shattuck, William


                        
                             11 March 1783
                        
                        Whereas Congress, by their Resolutions, have specially authorized & requested me, to take such
                            measures, as I shall think proper, to apprehend & secure Luke Knoulton and Sam Welles, two persons supposed to be
                            within the Territory called Vermont, and who are charged with high Crimes & Misdemeanours against the United
                            States of America.
                        You are therefore hereby authorized & impowered to use your diligent Endeavours, in such Way as shall
                            be tho’t proper; to apprehend & secure the said Knoulton and Welles, or either of them, and them or him safely
                            keep, that they may be conveyed to Congress—Taking Care, that in the Execution of such measures as you shall adopt, no
                            means shall be used that may tend to excite or procure any general Commotions, Broils, or Contentions among the People of
                            said Territory, or any of the Inhabitants of these United States.
                        And all Officers civil & military are hereby requested to aid and Assist the said William Shattuck in such
                            reasonable & proper Measures as may be adopted by him, for the apprehendg safe keeping & conducting the
                            said Knoulton & Welles, or either of them, to the Head Quarters of the Army; that they may be delivered over to
                            the Orders of Congress, to be dealt with as they shall judge proper. Given at Head Quarters in Newburg this 11th Day of
                            March 1783.
                        
                            Go: Washington
                        
                    